DETAILED ACTION
This is a final Office action in response to a request for continuation received on 10/18/2022.  Claims 1-27, 29, 32, 34 and 37 were previously cancelled.  Claims 28-37 were previously selected in response to a restriction requirement.  Claims 38-45 were withdrawn.  Claims 28 and 33 were amended via the amendment submitted on 5/13/2022.  Claims 28, 30-31, 33 and 35-36 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s Remarks regarding 103 have been considered, but have not been found persuasive.
Applicant argues on pages 6-8 of the Remarks, filed 10/18/2022, that Rajadurai fails to disclose that claim limitation “perform secure communication, using the UP key, with a Secondary Node (SN) that derives the UP key when the SN obtains, at the SN, a second key from the first key, the first key delivered from the MN to the SN, wherein the second key is distinct from the UP key”, because “Rajadurai describes the alleged second key being generated from the alleged first key in the alleged MN, and then the alleged second key being transmitted from the alleged MN to the alleged SN” while Applicant argues that the amended independent claims now require the “second key is obtained from the first key in the SN, and this first key is the key that the SN has received from the MN”, however the Examiner respectfully disagrees.  Applicant appears to be arguing that the claim limitation requires deriving the second key in the SN, however the claims do not require that currently.  All the claims require is obtaining, at the SN, a second key which is somehow based/generated from the first key.  The claims do not specify how the second key is obtained or generated from the first key nor do they require generating/deriving the second key within or IN the SN.  Since Rajadurai discloses that the updated/refreshed unique non-repetitive security base key is obtained by/at the SN from the current security base key (i.e. first key), where both the current security base key and the updated/refreshed key are delivered from the MeNB/MN (paras. [0050]-[0051], [0119]-[0120], [0132]-[0133]), Rajadurai discloses the limitations for which it is cited.  Applicant is free to amend the claims to further clarify that the second key is actually derived/generated within/IN the SN if that is what Applicant intends to disclose.
Applicant’s arguments in the Remarks, filed 10/18/2022, with respect to the claims rejected under 103 have been full considered but are considered moot because newly added limitations to the claims disclose “derives the UP key when the SN obtains, at the SN, a second key from the first key, the first key delivered from the MN to the SN, wherein the second key is distinct from the UP key” requires a new ground of rejection necessitated by amendments using new prior art.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 28, 30-31, 33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Rajadurai (US 2018/0270654).
Regarding claim 28, Rajadurai discloses the limitations substantially as follows:
A User Equipment (UE) comprising: 
at least one memory that stores a set of instructions; and at least one processor configured to execute the set of instructions to (paras. [0003], [0045]-[0046], [0055], [0059], Fig. 1A: UE is connected to a first primary node MeNB (Master Node) and a secondary node (SeNB) for dual connectivity)
receive, from a Master Node (MN) that derives a first key, algorithm information and a parameter related to derivation of a User Plane (UP) key for protecting a UP traffic, (paras. [0050]-[0051], [0063], [0085], [0124]-[0125]: UE receives from MeNB (i.e. MN), which derives a unique non-repetitive security base key (i.e. first key), an X2 message comprising a freshness parameter (i.e. parameter) and the selected security parameters like the encryption algorithm (i.e. algorithm information), where the encryption algorithm and freshness parameter are used to derive a user plane encryption key KUPenc (i.e. UP key) for protecting data transferred over the secure connection (i.e. for protecting UP traffic)); 
derive the UP key based on the algorithm information and the parameter (paras. [0050]-[0051], [0063], [0066], [0086]-[0087], [0124]-[0125]: deriving user plane encryption keys KUPenc (i.e. UP key) based on the encryption algorithm and the freshness parameter); 
perform secure communication, using the UP key, with a Secondary Node (SN) that (paras. [0051], [0063], [0066], [0085], [0098]: UE performs secure communication with the SeNB/SN using user plane encryption keys (i.e. UP key)) , at the SN, a second key from the first key, the first key delivered from the MN to the SN, wherein the second key is distinct from the UP key (paras. [0051], [0079], [0084], [0119]-[0120], [0123], [0132]-[0133], [0143], [0148]-[0151], Fig. 6C: wherein the SeNB/SN derives user plane encryption keys (KUPenc key) when the SeNB/SN obtains, at the SeNB/Sn, an updated/refreshed unique non-repetitive security base key KeNB_s (i.e. second key) generated from the unique non-repetitive security base key (i.e. first key), where the SeNB/SN receives the unique non-repetitive security base key from the MeNB/MN (i.e. first key was delivered from the MN), where the updated security base key is distinct from the security base key).
Although Rajadurai does not explicitly state at what time the SeNB/SN derives its user plane encryption keys, it would have been obvious to one of ordinary skill in the art that the SeNB/Sn would derive the user plane encryption key after receiving the updated/refreshed unique non-repetitive security base key in order to “avoid key stream repetition” (Rajadurai, para. [0091]).

	Regarding claims 30 and 35, Rajadurai discloses the limitations of claims 28 and 33.
Rajadurai teaches the limitations of claims 30 and 35 as follows:
wherein the algorithm information is supported by the SN (paras. [0123]-[0124]: the security parameters are selected/supported by the SN) (See also, Meeting #84, Sections 2.1.2-2.1.3: algorithm is selected by the SeNB according to the security capabilities of the SeNB).

	Regarding claims 31 and 36, Rajadurai discloses the limitations of claims 28 and 33.
Rajadurai teaches the limitations of claims 31 and 36 as follows:
wherein the MN controls PDCP (Packet Data Convergence Protocol) count (paras. [0120]: MeNB uses distributed PDCP and PDCP count) (see also Meeting #84, Section 2.1.2: meNB (i.e. MN) uses distributed PDCP).

	Regarding claim 33, Rajadurai teaches the limitations substantially as follows:
A method for a User Equipment (UE), the method comprising (paras. [0003], [0045]-[0046], [0055], [0059], Fig. 1A: UE is connected to a first primary node MeNB (Master Node) and a secondary node (SeNB) for dual connectivity):
receiving, from a Master Node (MN) that derives a first key, algorithm information and a parameter related to derivation of a User Plane (UP) key for protecting a UP traffic (paras. [0050]-[0051], [0063], [0085], [0124]-[0125]: UE receives from MeNB (i.e. MN), which derives a unique non-repetitive security base key (i.e. first key), an X2 message comprising a freshness parameter (i.e. parameter) and the selected security parameters like the encryption algorithm (i.e. algorithm information), where the encryption algorithm and freshness parameter are used to derive a user plane encryption key KUPenc (i.e. UP key) for protecting data transferred over the secure connection (i.e. for protecting UP traffic)); 
deriving the UP key based on the algorithm information and the parameter (paras. [0050]-[0051], [0063], [0066], [0086]-[0087], [0124]-[0125]: deriving user plane encryption keys KUPenc (i.e. UP key) based on the encryption algorithm and the freshness parameter); 
performing secure communication, using the UP key, with a Secondary Node (SN) that (paras. [0051], [0063], [0066], [0085], [0098]: performing secure communication with the SN using user plane encryption keys (i.e. UP key)) , at the SN, a second key from the first key, the first key delivered from the MN to the SN, wherein the second key is distinct from the UP key (paras. [0051]-[0051], [0079], [0084], [0119]-[0120], [0123], [0132]-[0133], [0143], [0148]-[0151], Figs. 6A-6C: wherein the SeNB/SN derives user plan encryption keys (KUPenc key) when the SeNB/SN obtains an updated/refreshed unique non-repetitive security base key KeNB_s (i.e. second key) generated from the unique non-repetitive security base key (i.e. first key), where the SeNB/SN receives the unique non-repetitive security base key from the MeNB/MN (i.e. the first key was delivered from the MN), where the updated security base key is distinct from the security base key previously in use). 
Although Rajadurai does not explicitly state at what time the SeNB/SN derives its user plane encryption keys, it would have been obvious to one of ordinary skill in the art that the SeNB/Sn would derive the user plane encryption key after receiving the updated/refreshed unique non-repetitive security base key in order to “avoid key stream repetition” (Rajadurai, para. [0091]). 

Conclusion
For the above-stated reasons, claims 28, 30-31, 33 and 35-36 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438